Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5-9, 14 and 24-35 are pending in the present application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    283
    617
    media_image1.png
    Greyscale
,
and the species of Example 44, found on pages 71-72 of the instant specification (reproduced below),

    PNG
    media_image2.png
    97
    535
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    186
    159
    media_image3.png
    Greyscale
,
in the reply filed on January 18, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.

	As a result of the amendments to the claims per the Amendment filed May 26, 2022, the following rejections now apply.


Claim Objections
Claims 9 and 30 are objected to because of the following informalities.  
In claim 9, an “and” should have been added before the last compound claimed for proper Markush language format.
In claim 30, an “and” should have been added before “-C0-8-NR12R13” for proper Markush language format (line 6 of the claim).
In claim 32, an “and” should have been added before “-C0-8-NR12R13” for proper Markush language format (line 6 of the claim).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 5, 7, 8, 14, 24-30 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is stated under the definition of R2 that a “hydroxy” and a “thiol” can be substituted.  As stated in the previous Office Action, it is not clear how a “hydroxy” or a “thiol” can be substituted.  The specification is silent regarding such substitution.  See the definitions of R2 in claim 2 for same.
Claim 1 is confusing because of the amended definition of the R4 and R5 variables and the proviso.  The definition of R4 and R5 has been amended wherein the ring formed from these two variables can be substituted with a C4-8 alkyl.  However, the proviso in claim 1 states that the substituent on the ring formed from R4 and R5 is not C1-3 alkyl.  Therefore, claim 1 is indefinite.
In claim 2, Ra representing “hydrogen” and “deuterium” lacks antecedent basis from currently amended claim 1 since there is no earlier recitation in claim 1 of Ra representing “deuterium” or the ring formed from R4 and R5 being unsubstituted.
Claim 5 has been amended by deleting “C1-8 alkoxy” from the definition of R12 and R13.  However, Applicant did not delete the phrase “the C1-8 alkoxy is optionally substituted by one or more C1-8 alkyl” (2nd and 3rd lines from the bottom of page 7).  Therefore, claim 5 is indefinite.
Claim 7 now lacks antecedent basis from claim 1 because the ring formed from R4 and R5 is not substituted with a C1-3 alkyl in claim 1.
Claim 7 is confusing because of the definition of the R16 variable in dependent claim 7 and the proviso in independent claim 1.  In currently amended claim 1, R4 and R5 together form a 5 to 7 membered heterocyclyl containing lactam which can be substituted by a C4-8 alkyl.  Such formed heterocyclyl is the pyrrolidone ring in formula (III) in claim 7.  However, the proviso in claim 1 stipulates that the substituent on the heterocyclyl cannot be a C1-3 alkyl.  The R16 variable in claim 7 can represent a C1-8 alkyl.  Therefore, there is a contradiction since the pyrrolidone ring in formula (III) in claim 7 can never be substituted with a C1-3 alkyl eventhough the definition of the R16 variable states otherwise in claim 7.  
Claim 8 has been amended so now claim 8 is an independent claim.  However, variables R9, R10, R11, R12, R13 and r are present in now independent claim 8 but these variables have not been defined in claim 8.
Claims dependent on independent claims 1 and 8 which do not correct the deficiencies in claims 1 and 8 are also found indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 fails to further limit claim 1 when the Ra variable represents “hydrogen” and “deuterium” in claim 2.  Therefore, claim 2 is broader in scope than claim 1 since the ring formed from R4 and R5 must be substituted according to claim 1.
Claim 7 fails to further limit claim 1 because claim 7 is broader in scope than claim 1.  The ring formed from R4 and R5 in currently amended claim 1 is not substituted with a C1-3 alkyl as found in claim 7.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 14, 24-26 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10, 12, 14-23 and 27-29 of copending Application No. 16/302,374 {US 2019/0276451}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of claimed subject matter in the copending application with the present claimed invention.
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., FGFG4 inhibitor).
One skilled in the art would be motivated to prepare products embraced by the claims in the copending application to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful as a FGFG4 inhibitor.  The present claimed invention is suggested to one skilled in the art and therefore, the present claimed invention is obvious to one skilled in the art.
The present application and the copending application share common inventors (i.e., Peng Gao and Lei Liu).  Further, the present application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application render obvious the present claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered.  Applicant has requested that the provisional nonstatutory obviousness-type double patenting rejection be held in abeyance until the claims are otherwise found to be allowable.  
In response, if in the future any arguments are presented pertaining to the provisional nonstatutory obviousness-type double patenting rejection, said arguments will be deemed untimely. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 14, 24-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. {WO 2017/202390 A1}.  Since the WO is in a non-English language, a US equivalent {US 11,352,353} will be referred to hereinafter.
Zhang et al. disclose and claim, for instance, Compound 15 (columns 18; and claim 10, column 89),

    PNG
    media_image4.png
    666
    472
    media_image4.png
    Greyscale
,
{a compound of instant formula (I), 
    PNG
    media_image5.png
    266
    186
    media_image5.png
    Greyscale
,
wherein R1=hydrogen; 
R2=-C0-NR12R13 where R12=hydrogen and R13=C3 cycloalkyl; 
R3=CN; 
R4 and R5 together with the amido group forms a 6-membered 
heterocyclyl containing lactam substituted with a heterocyclyl, 
which can be substituted (see page 23, lines 18-21 of the 
specification); 
R6=hydrogen; 
R7=hydrogen; 
R8=hydrogen; and 
Y=O};

and Zhang et al. disclose Compound 17 (column 19),

    PNG
    media_image6.png
    601
    499
    media_image6.png
    Greyscale
,

{a compound of instant formula (I), 
    PNG
    media_image5.png
    266
    186
    media_image5.png
    Greyscale
,
wherein R1=hydrogen; 
R2=-C0-NR12R13 where R12=hydrogen and R13=C2 alkyl substituted by 
C1 alkoxy; 
R3=CN; 
R4 and R5 together with the amido group forms a 5-membered 
heterocyclyl containing lactam substituted with C3-cycloalkyl; 
R6=hydrogen; 
R7=hydrogen; 
R8=hydrogen; and 
Y=O}.
Zhang et al. disclose compounds which are embraced by the present claimed invention as shown above.  Zhang et al. disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable excipients or carriers (column 45, lines 63, - column 46, lines 1-31).  Zhang et al. disclose that his compounds are selective fibroblast growth factor receptor (FGFR4) inhibitors (column 45, lines 41-63).  Therefore, Zhang et al. anticipate the present claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Allowable Subject Matter
The elected species of Example 44, found on pages 71-72 of the instant specification, is allowable over the prior art of record.

Claim 6 is allowed over the prior art of record.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


July 29, 2022
Book XXVII, page 1